ICJ_165_IslaPortillos_CRI_NIC_2018-02-02_JUD_01_CO_06_EN.txt. 268




           DECLARATION OF JUDGE AD HOC SIMMA



  1980 Treaty concerning Delimitation of Marine Areas and Maritime Co-
operation between the Republic of Costa Rica and the Republic of Panama —
Relevance to this case — Obligations under Article 102 of the Charter of the
United Nations.

  1. I have voted in favour of each of the Judgment’s operative para-
graphs and agree, for the most part, with the reasoning set out therein. I
wish, in this short declaration, to comment on a point which has not been
addressed in the Judgment, relating to Article 102 of the Charter of the
United Nations.
  2. Article 102 of the Charter provides:
   “1. Every treaty and every international agreement entered into by any
       Member of the United Nations after the present Charter comes
       into force shall as soon as possible be registered with the Secretar-
       iat and published by it.
    2. No party to any such treaty or international agreement which has
       not been registered in accordance with the provisions of para-
       graph 1 of this Article may invoke that treaty or agreement before
       any organ of the United Nations.”
   3. In this case, both Parties made reference to the Treaty concerning
Delimitation of Marine Areas and Maritime Co-operation between the
Republic of Costa Rica and the Republic of Panama, which was signed
on 2 February 1980 and entered into force on 11 February 1982 (the
“1980 Treaty”) (see Judgment, para. 57). While the text of that Treaty is
available on the website of the United Nations Division for Ocean Aﬀairs
and the Law of the Sea (and is reproduced in Annex 2 to Costa Rica’s
Memorial in the case concerning Maritime Delimitation in the Caribbean
Sea and the Pacific Ocean (Costa Rica v. Nicaragua)), it does not appear
to have been registered in accordance with the requirements of Arti-
cle 102, paragraph 1, of the United Nations Charter.
   4. In their respective pleadings in this case, both Parties made reference
to the 1980 Treaty in discussing the maritime boundaries already delim-
ited by Costa Rica. The 1980 Treaty played a role in determining the
approach of both Parties to the limits of the relevant area in the southerly
part of the Caribbean Sea (see Judgment, paras. 117-119), the Court ulti-
mately following in this respect that suggested by Costa Rica (ibid.,
para. 164).
   5. In making its arguments regarding the cut-oﬀ generated by a “three-
State concavity” that it suﬀers in the Caribbean Sea, Costa Rica did not

133

269    maritime delimitation and land boundary (decl. simma)

point to the boundary delimited in the 1980 Treaty but to equidistance
lines creating such an eﬀect (see also Judgment, para. 150). In response,
Nicaragua pointed to the terms of the 1980 Treaty, and Costa Rica
acknowledged that part of its maritime boundary with Panama was
indeed delimited by that treaty.
   6. Nicaragua also referred to the 1980 Treaty in another respect, argu-
ing that “[t]he terms of the 1980 Treaty are binding and inescapable and
must be taken into account and given their due weight” in asserting the
relevance of treaties signed by Costa Rica to the question of delimitation
between the Parties in the Caribbean Sea (see also Judgment, paras. 123-
129).
   7. According to paragraph 2 of Article 102, “[n]o party to any such
treaty or international agreement which has not been registered . . . may
invoke that treaty or agreement before any organ of the United Nations”.
The International Court of Justice being, according to Article 92 of the
United Nations Charter, “the principal judicial organ of the United
Nations”, it follows that such unregistered treaties cannot be invoked
before it 1. This does not, however, as the Court has observed, “have any
consequence for the actual validity of the agreement, which remains no
less binding upon the parties” (Maritime Delimitation and Territorial
Questions between Qatar and Bahrain (Qatar v. Bahrain), Jurisdiction and
Admissibility, Judgment, I.C.J. Reports 1994, p. 122, para. 29).
   8. The concept of “invocation” has been taken, in the context of Arti-
cle 102 of the Charter, to mean that “a party relies upon a treaty as the
foundation of its claim or counter-claim, or where the particular legal
right that it alleges has been infringed has its basis in the terms thereof” 2.
In this case, it does not appear that Costa Rica has attempted to so invoke
the 1980 Treaty.
   9. For its part, Nicaragua did appear to rely on the 1980 Treaty to
establish, at least indirectly, that Costa Rica had renounced certain
maritime entitlements to its beneﬁt (see Judgment, paras. 124-134). How-
ever, it is not necessary in the present case to determine whether Nicara-
gua has “invoked’” the 1980 Treaty within the meaning of Article 102,
paragraph 2, given that Nicaragua is not a party to that Treaty and there-
fore does not fall within the scope of Article 102, paragraph 2, in respect
of it 3.

   1  See, for example, the discussion in E. Martens, “Article 102” in B. Simma et al. (eds.),
The Charter of the United Nations: A Commentary, Vol. II, 3rd ed., Oxford University
Press, 2012, pp. 2106-2109.
    2 Ibid., p. 2106, citing M. Brandon, “The Validity of Non-Registered Treaties” (1952),

British Yearbook of International Law, Vol. 29, p. 198.
    3 See E. Martens, supra note 1, p. 2106. (“Only parties to an unregistered agreement can

be concerned by the sanction. Third parties are at liberty to invoke it at any time, subject,
of course, to the rule of res inter alios acta.”) See also M. Brandon, supra note 2, p. 192;
J.-P. Jacque, “Article 102” in J.-P. Cot et al. (eds.), La Charte des Nations Unies: Commen-
taire article par article, Vol. II, 3rd ed., Paris: Economica, 2005, p. 2130.


134

270    maritime delimitation and land boundary (decl. simma)

   10. Notwithstanding that neither Party was thus probably captured by
the terms of Article 102, paragraph 2, of the Charter in this case, that
provision is, as a whole, an important element in maintaining the inter-
national rule of law 4 and States should respect their obligations there-
under. It is therefore disappointing that the parties to the 1980 Treaty
appear to have treated their obligations under Article 102 of the Charter
in a somewhat cavalier fashion and that the Court did not take the oppor-
tunity to acknowledge this in its Judgment.

                                                       (Signed) Bruno Simma.




   4 See, for example, United Nations General Assembly resolution 70/118, “The rule of

law at the national and international levels” (14 December 2015), para. 8 (b).


135

